--------------------------------------------------------------------------------

 
EMPLOYMENT AGREEMENT




This EMPLOYMENT AGREEMENT ("Agreement") is executed as of May 1, 2007
(“Effective Date”) between PETROSEARCH ENERGY CORPORATION, a Nevada corporation
("Company") and RICHARD D. DOLE (“Employee”).


RECITALS:


A.   Company has been capitalized under the laws of the State of Nevada in order
to acquire and develop key oil and gas development prospects across the United
States.


B.    Company desires to engage the services of Employee on an exclusive basis
as an executive officer for the Company.


TERMS OF AGREEMENT:


NOW, THEREFORE, FOR VALUE RECEIVED, and in consideration of the mutual covenants
contained herein, Company and Employee agree as follows:


1.    Engagement/Term/Renewal Term.  Company shall employ Employee as President
and Chief Executive Officer for a period of two (2) years from the Effective
Date, subject to the termination provisions herein (the “Term”), and Employee
hereby agrees to be engaged by Company for the Term in such capacity. This
Agreement shall automatically renew for an identical term at the end of the
indicated term unless the Agreement is superseded by a new agreement or unless
notice of non-renewal is delivered in writing by the Company at least sixty (60)
days prior to the end of the term then in effect. A notice of non-renewal of
this Agreement by Company to employee shall give rise to the severance benefits
described in paragraph 10a below. Bonuses shall not be deemed to be accrued and
part of any severance package unless and until the Board of Directors has
declared and awarded the particular bonus to the particular Employee. THIS
AGREEMENT SUPERSEDES AND REPLACES THE PRIOR EMPLOYMENT AGREEMENT BETWEEN THE
PARTIES DATED NOVEMBER 15, 2004, AMENDED MAY 18, 2005 (“PRIOR AGREEMENT”) AND
UPON EXECUTION HEREOF BY THE PARTIES, THE PRIOR AGREEMENT SHALL BE DEEMED TO BE
TERMINATED AND OF NO FURTHER EFFECT.


2.    Exclusive Employment/Other Engagements.  Company and Employee hereby
stipulate that this Agreement is exclusive as to Employee, and Employee shall
not accept or enter into contemporaneous consulting/employment relationships
with third parties. Notwithstanding this exclusivity requirement, Employee may
continue to serve on the Board of Directors of Double Eagle Petroleum Co. and
other Boards of Directors as he deems appropriate and not in conflict with the
Company’s needs.
 
3.    Compensation.  Employee shall be compensated for his services as follows:
 
1

--------------------------------------------------------------------------------



a.    Base Salary. As compensation to Employee for the performance of his duties
or obligations under this Agreement, Company shall pay Employee a base salary
(the “Base Salary”) of TWO HUNDRED FIFTY THOUSAND AND NO/100 DOLLARS
($250,000.00) annually, payable monthly, in semi-monthly installments of TEN
THOUSAND FOUR HUNDRED SIXTEEN AND 66/100 DOLLARS ($10,416.66) each during the
term of this Agreement.


b.    Bonus. In addition to receiving the Base Salary described in Section 3.a.,
Employee may be awarded such bonuses from time to time as are recommended by the
CEO (including Employee, while Employee occupies that office) to the Board of
Directors, and then reviewed and approved by the Compensation Committee of the
Board of Directors (or, alternatively, approved by the Board of Directors
directly without committee recommendation should such committee be non-existent
or inactive).


c.    Company Related Travel. Employee shall be reimbursed, upon submission of
receipts and proper documentation, for any and all Company related travel away
from the principal office (Houston, Texas), including coach airfare, hotel and
meals (subject to the expenditure limitations imposed by Company).


d.    Documented Out-of-Pocket Expenses. Employee shall be promptly reimbursed
for all other reasonable out-of-pocket expenses incurred on behalf of Company
which are properly documented to Company; including, long distance telephone
charges on telephones other than Company’s office phones.


e.    Medical/Dental Insurance. Employee shall be entitled during the Term, upon
satisfaction of all eligibility requirements, to participate in all health,
dental, disability, life insurance, retirement and other benefit programs now or
hereafter established by Company and shall receive such other benefits as may be
approved from time to time by the CEO.


4.    Death or Disability. Upon the death or long term disability of the
Employee, this Agreement will automatically terminate, and the Employee (or his
heirs in the case of death) will be entitled to twelve (12) months of Base
Salary and benefits as listed above. All of the Employee’s outstanding warrants
shall become exercisable upon the date of death or long term disability, and
shall remain outstanding and exercisable per the terms of the warrant agreement.


5.    Acknowledgment of Legislative Impact Upon Taxation. Company and Employee
acknowledge and agree that Employee may in the future be awarded stock or
warrant-based compensation as a bonus or as part of a plan implemented to
benefit a group. Employee acknowledges that he/she has been advised of proposed
legislative enactments which create uncertainty regarding future taxation of
such stock or warrant-based compensation. Such compensation may be refused by
Employee, if offered, but the Company shall have no duty to keep Employee
apprised of the legislative enactments regarding taxation and shall have no
liability for adverse tax consequences to Employee should Employee accept such
stock or warrant-based compensation unless otherwise provided in this Agreement.


6.    Duties and Obligations. Employee shall perform the tasks consistent with
the executive office designated herein and such other reasonable tasks directed
by the Board of Directors, from time to time, at the location designated by the
Company Chief Executive Officer. Employee hereby covenants and agrees to perform
the services for which he is hereby retained in good faith and with reasonable
diligence in light of attendant circumstances.
 
2

--------------------------------------------------------------------------------



7.    Termination for Cause by Company. This Agreement may be terminated for
“cause” by Company immediately, without prior notice (except as indicated
hereinbelow) and without severance pay. For purposes hereof, “cause” shall mean
any of the following events:


a.    Any embezzlement or wrongful diversion of funds of Company or any
affiliate of Company by Employee;


b.    Malfeasance, poor performance as to core or delegated job assignments in
the opinion of the Board of Directors or insubordination by Employee in the
conduct of his duties;


c.    Failure to observe or strictly adhere to all Company policies put into
effect and/or amended from time to time.


d.    Abandonment by Employee of his job duties or repeated absences from
Company-directed tasks which are not otherwise excused by the Company.


e.    Competing with the Company or otherwise diverting away from the Company
business opportunities intended for the Company or which could reasonably
benefit the Company’s core business.


f.    Other material breach of this Agreement by Employee that remains uncured
for a period of at least thirty (30) days following written notice from Company
to Employee of such alleged breach, which written notice describes in reasonable
detail the nature of such alleged breach; or


g.    Conviction of Employee or the entry of a plea of nolo contendere or
equivalent plea of a felony in a court of competent jurisdiction, or any other
crime or offense involving moral turpitude.


8.    Termination for Good Reason by Employee. This Agreement may be terminated
for “good reason” by Employee which, if so terminated, shall give rise to the
severance pay provisions set forth in paragraph 10a below. For purposes hereof,
“good reason” shall mean only material breach of this Agreement by the Company
that remains uncured for a period of at least thirty (30) days following written
notice from Employee to Company of such alleged breach, which written notice
describes in reasonable detail the nature of such alleged breach.


9.    Termination Upon a Change in Control. Should either the Company or
Employee terminate employment under this Agreement as a result of a change of
control (as defined below) and in connection therewith, should Employee not be
offered (within forty five (45) days following the change of control) a renewal
of employment for at least two (2) years beyond the date of the
change-in-control at the identical role (i.e. Chairman of the Board and
President and Chief Executive Officer) with the Company, at an annual
compensation level (salary, bonus, benefits and stock/option awards) equal to
compensation commensurate with the new role but in no case less than that in
effect at the time of the change of control, and with such employment being in
the same City (unless consented to by Employee), or alternatively, should such
employment be offered in compliance with such parameters but nevertheless be
declined by Employee, then Employee shall be entitled to the severance pay
benefits described in paragraph 10b below.
 
3

--------------------------------------------------------------------------------



For purposes hereof, a “Change in Control” shall mean the occurrence during the
Term of any of the following events (i) An acquisition (other than directly from
the Company) of any voting securities of the Company (the “Voting Securities”)
by any “Person” (as the term person is used for purposes of Section 13(d) or
14(d) of the Securities Exchange Act of 1934 (the “1934 Act”)) immediately after
which such Person has “Beneficial Ownership” (within the meaning of Rule 13d-3
promulgated under the 1934 Act) of 40% or more of the combined voting power of
the Company’s then outstanding Voting Securities; provided however, that in
determining whether a Change in Control has occurred, Voting Securities which
are acquired in a “Non-Control Acquisition” (as hereinafter defined) shall not
constitute an acquisition which would cause a Change in Control. A “Non-Control
Acquisition” shall mean an acquisition by (1) an employee benefit plan (or a
trust forming a part thereof) maintained by (x) the Company or (y) any
corporation or other Person of which a majority of its voting power or its
equity securities or equity interest is owned directly or indirectly by the
Company (a “Subsidiary”), (2) the Company or any Subsidiary, or (3) any Person
in connection with a “Non-Control” Acquisition, (ii) the sale or other
disposition of all or substantially all of the business or assets of the Company
to any person (other than a transfer to a Subsidiary); or (iii) a merger,
consolidation or reorganization involving the Company (other than with a
Subsidiary).


10.   Severance Pay Provisions/Effect of Termination Without Cause by Company,
With Good Reason by Employee or Due to Change in Control.


a.    In the event that (i) Company delivers to Employee a notice of non-renewal
in accordance with paragraph 1 above, (ii) this Agreement is terminated by
Company without “cause”, or (iii) Employee terminates his employment for the
“good reason set forth in paragraph 8 above, then Employee’s sole remedy shall
be limited to recovery by Employee from Company of the Base Salary and benefits
described above for a period equal to twenty-four (24) months from the date of
the expiration of this Agreement (in the case of non-renewal) or the date of
termination of this Agreement (whether termination is at the election of Company
or Employee).


b.    In the event that this Agreement is within its term or any automatically
extended term and is terminated as a result of a change in control which is not
accompanied by an appropriate employment offer as described above, or which is
accompanied by an appropriate offer of employment which is declined by Employee,
then Employee shall be entitled to severance benefits equal to the sum of four
(4) years Base Salary and the average of Employee’s last two (2) year’s
aggregate bonuses (if any). Additionally, upon a change of control without the
appropriate job offer to Employee in accordance with paragraph 9 above, or which
is accompanied by an appropriate offer of employment which is declined by
Employee, resulting in termination of employment by Company or Employee, the
Company shall pay to Employee a cash sum equal to the estimated total tax impact
of the severance package (including but not limited to provisions in the
Internal Revenue Code relating to excessive compensation, alternative minimum
tax or otherwise at that time) which are expected to adversely affect Employee
as a result of the aggregate severance paid to Employee.
 
4

--------------------------------------------------------------------------------



The severance pay provided for in this Agreement shall be in lieu of any other
severance or termination pay to which the Employee may be entitled under any
Company severance or termination plan, program, practice or arrangement. The
Employee’s entitlement to any other compensation or benefits shall be determined
in accordance with the Company’s employee benefit plans and other applicable
programs, policies and practices then in effect.


11.   Time of Essence, Attorneys Fees. Time is of the essence with respect to
this Agreement and same shall be capable of specific performance without
prejudice to any other rights or remedies under law. If either party seeks to
enforce, in law or in equity (including any arbitration proceeding), any
provision contained herein, then the prevailing party in such proceeding shall
be entitled to attorneys fees, interest and all such other disbursements and
relief provided under law, but shall not be entitled to punitive or exemplary
damages of any kind.


12.   Modification or Amendment. The parties hereto may modify or amend this
Agreement only by written agreement executed and delivered by the respective
parties.


13.   Binding on Heirs and Assigns.  This Agreement shall inure to and be
binding upon the undersigned and their respective heirs, representatives,
successors and permitted assigns. This Agreement may not be assigned by either
party without the prior written consent of the other party.


14.   Counterparts. For the convenience of the parties hereto, this Agreement
may be executed in any number of counterparts, each such counterpart being
deemed to be an original instrument, and all such counterparts shall together
constitute the same agreement.


15.   No Waivers. No waiver of or failure to act upon any of the provisions of
this Agreement or any right or remedy arising under this Agreement shall be
deemed or shall constitute a waiver of any other provisions, rights or remedies
(whether similar or dissimilar).


16.   GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS AND SHALL BE PERFORMABLE IN
HARRIS COUNTY, TEXAS EXCEPT TO THE EXTENT THAT NEVADA CORPORATE LAW CONTROLS THE
MATTERS PERTAINING TO SECURITIES ISSUANCE AND CORPORATE GOVERNANCE BY OFFICERS
AND DIRECTORS.


17.   Notices. Any notice, request, instruction or other document to be given
hereunder by any party to the other shall be in writing (by FAX, mail, telegram
or courier) and delivered to the parties as follows:


If to Company:
Richard Dole

 
675 Bering Drive, Suite 200

 
Houston, Texas 77057

 
FAX: 713-961-9338



If to Employee:
Richard Dole

 
____________________

 
____________________


5

--------------------------------------------------------------------------------



18.   Entire Contract/No Third Party Beneficiaries. This Agreement constitutes
the entire agreement, and supersedes all other prior agreements and
understandings, both written and oral, between the parties with respect to the
subject matter hereof, and is not intended to create any obligations to, or
rights in respect of, any persons other than the parties hereto. There are no
third party beneficiaries of this Agreement.


19.   Captions for Convenience. All captions herein are for convenience or
reference only and do not constitute part of this Agreement and shall not be
deemed to limit or otherwise affect any of the provisions hereof.


20.   Severability. In case any one or more of the provisions contained in this
Agreement shall for any reason be held to be invalid, illegal or unenforceable
in any respect, such invalidity, illegality or enforceability shall not affect
any other provision hereof, and this Agreement shall be construed as if such
invalid, illegal or enforceable provision had never been contained herein.


21.   BINDING ARBITRATION. ANY CONTROVERSY OR CLAIM ARISING OUT OF OR RELATING
TO THIS AGREEMENT, OR THE BREACH THEREOF, SHALL BE SETTLED BY FINAL AND BINDING
ARBITRATION CONDUCTED IN HOUSTON, TEXAS, IN ACCORDANCE WITH THE COMMERCIAL
ARBITRATION RULES ("RULES") OF THE AMERICAN ARBITRATION ASSOCIATION IN EFFECT AT
THE TIME THE CONTROVERSY OR CLAIM ARISES, BUT SAID ARBITRATION NEED NOT BE
ADMINISTERED BY THE AMERICAN ARBITRATION ASSOCIATION. THE ARBITRATOR, WHICH
SHALL BE AGREED UPON BY THE PARTIES, SHALL HAVE JURISDICTION TO DETERMINE ANY
SUCH CLAIM AND MAY GRANT ANY RELIEF AUTHORIZED BY LAW FOR SUCH CLAIM EXCLUDING
CONSEQUENTIAL AND PUNITIVE DAMAGES. EACH PARTY TO THE ARBITRATION SHALL BEAR THE
INITIAL FILING FEES AND CHARGES EQUALLY, PROVIDED, HOWEVER, THAT THE ARBITRATOR
SHALL AWARD REIMBURSEMENT OF ALL SUCH COSTS AND FEES TO THE PREVAILING PARTY AS
A PART OF ITS AWARD. THIS PARAGRAPH SHALL LIKEWISE BE SPECIFICALLY ENFORCEABLE
IN A COURT OF COMPETENT JURISDICTION SHOULD THE PARTY NOT DEMANDING ARBITRATION
REFUSE TO PARTICIPATE IN OR COOPERATE WITH THE ARBITRATION PROCESS.


EXECUTED by the undersigned as of the Effective Date set forth above.


SIGNATURES APPEAR ON FOLLOWING PAGE

6

--------------------------------------------------------------------------------


 

   
PETROSEARCH ENERGY CORPORATION
                         
By: 
/s/David Collins
       
David Collins, Chief Financial Officer
               
/s/ Richard D. Dole
     
RICHARD D. DOLE
 

 
 
7

--------------------------------------------------------------------------------